O’DONNELL, Judge,
dissenting:
My analysis of the facts in this case convinces me that the offense of concealing stolen property, occurring as it did in Heflin, Alabama, is not service connected as required by O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969). I reach this conclusion largely because I view the criteria enunciated in Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971), in a perspective different from that of the majority. There is no issue as to the charge of accessory after the fact as that offense occurred on-post.
The specification in question provides little guidance as to the Government’s theory of jurisdiction:
In that Specialist Four Charlie L. Ross, U.S. Army, Company B, 3d Battalion 187th Infantry, 101st Airborne Division (Air Assault) did, at Fort Campbell, Kentucky, an installation, under exclusive federal jurisdiction, on or about 8 April 1979, unlawfully conceal at his grandmothers [sic] house located in Helflin [sic], Alabama, [certain stereo equipment], of a value of about $1,277.10, the property of Specialist Four David L. Rockey, of Company B, 501st Signal Battalion, which property, as he, the said Specialist Four Charlie L. Ross, then well knew, had been stolen.
It appears that the Government’s position was that the appellant’s knowledge that the property had been stolen at Fort Campbell provided the necessary nexus.*
The pertinent facts in this case are relatively simple. On 23 March 1979, the appellant assisted a fellow soldier who had stolen the stereo equipment on Fort Campbell by lending him his automobile to move the equipment off-post. The stolen property remained in another friend’s trailer located in New Providence, Tennessee until 8 April. At that time, the occupant of the trailer requested that it be removed. The appel*730lant thereupon purchased the equipment from the original thief and transported it to his grandmother’s house in Heflin, Alabama.
The majority cites six of the twelve Rel-ford factors in support of its finding of jurisdiction. These factors — or at least some of them — tend to support jurisdiction as to the accessory charge and perhaps could be cited in support of a service connection vis-a-vis a concealing offense in the trailer at New Providence, had the appellant been so charged. But the cited factors do not in my view support jurisdiction as to a concealing offense which was committed many miles from the original larceny some fifteen days later.
For example, any flouting of military authority, threat to the military post, or violation of military property which may have occurred with respect to the original theft was so attenuated, if not completely dissipated, by the time the appellant concealed the stereo equipment at his grandmother’s house in Heflin, Alabama, as to lose all significance. In this connection, I take issue with the majority’s holding that the appellant formulated his criminal design on-post. The evidence does not, in my opinion, support that conclusion. It is more likely that any such design was formulated off-post, either in New Providence, Tennessee, or Heflin, Alabama. As I view the evidence, there were no acts committed on-post other than those relating to the accessory charge which serve as a basis for jurisdiction over the concealing charge. See, e. g., United States v. Carr, 7 M.J. 339 (C.M.A. 1979); and United States v. Strangstalien, 7 M.J. 225 (C.M.A.1979). The appellant’s decision to purchase the property and remove it to Heflin, Alabama, was only an unanticipated aftermath of the original criminal acts committed on-post.
The only Relford factor supporting service connection is the fact that the appellant knew the victim was a soldier. Even here the evidence is somewhat vague. This factor should be considered but it is hardly decisive. As the Court of Military Appeals said in United States v. Tucker, 1 M.J. 463, 464-5 (C.M.A.1976):
[The Relford decision] made clear that, in resolving questions of military jurisdiction, the situs of the offense is far more significant than the status of the accused or the victim. . . . This is particularly true where, as here, a serviceman is only indirectly “victimized" by the defendant. We previously have stressed that, in resolving military jurisdiction over concealing stolen property offenses, the place of concealment is of utmost significance since concealment is the gravamen of the offense.
The facts of this case do not establish the required service connection. I would set aside the specification charging the appellant with concealing stolen property at his grandmother’s house in Heflin, Alabama.

 After the military judge noticed the inaccuracy of the allegation as to the locus of the offense, the Government sought to allege the jurisdictional basis by amending the specification by adding the phrase “at Fort Campbell, Kentucky, on or about 23 March 1979” at the end thereof. The judge denied the motion and pursued the jurisdictional issue no further.